                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MICRON'S
                                   9              v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL MICRON'S
                                  10     MICRON TECHNOLOGY, INC.,                           TECHNICAL DAUBERT MOTION
                                                                                            AND EXHIBIT A THERETO
                                  11                    Defendant.
                                                                                            Re: Dkt. No. 421
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Micron has filed an administrative motion to file under seal portions of its technical Daubert

                                  15   motion and the entirety of Exhibit A to the Daubert motion. Micron states that the material at issue

                                  16   consists of (1) portions of the motion which discuss sensitive technical information regarding

                                  17   Micron’s products; (2) portions of the motion containing “quotations or characterizations” from the

                                  18   deposition transcript of Mr. Gerald Banks; and (3) Exhibit A, which is the entire transcript of Mr.

                                  19   Banks’ deposition.

                                  20           MLC’s declaration in response to Micron’s administrative motion states that MLC

                                  21   designated Mr. Banks’ deposition transcript as “Highly Confidential – Attorneys’ Eyes Only”

                                  22   because confidential exhibits were introduced during Mr. Banks’ deposition and he was questioned

                                  23   about those documents. Horton Decl. ¶ 4 (Dkt. No. 440). MLC states that it does not assert that

                                  24   any of the portions of the motion which quote from or characterize Mr. Banks’ deposition testimony

                                  25   should be filed under seal, nor does MLC believe that the cited portions of Mr. Banks’ deposition

                                  26   testimony should be filed under seal. MLC does object to the filing of the entire deposition transcript

                                  27   as an exhibit.

                                  28          The Court GRANTS the administrative motion as follows: the excerpts which discuss
                                   1   confidential technical information about Micron’s products may be filed under seal (e.g., excerpts

                                   2   at page 5:18-22 and 7:15-16). However, any excerpt relating to Dr. Banks’ deposition shall be filed

                                   3   in the public record, and Micron shall file as Exhibit A only those portions of the Banks’ transcript

                                   4   that are cited in the motion (also in the public record). Finally, there is nothing confidential about

                                   5   Dr. Lee’s opinions at pages 10:13-14 or 13:16-17 of the motion.

                                   6          Micron shall re-file the motion and exhibit in accordance with this order.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: April 25, 2019                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
